[J-49A-2020 and J-49B-2020] [MO: Mundy, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 UNIONTOWN NEWSPAPERS, INC., D/B/A             :   No. 76 MAP 2019
 THE HERALD STANDARD; AND                      :
 CHRISTINE HAINES,                             :   Appeal from the Order of the
                                               :   Commonwealth Court at No. 66 MD
                     Appellees                 :   2015 dated March 23, 2018.
                                               :
                                               :   ARGUED: May 21, 2020
              v.                               :
                                               :
                                               :
 PENNSYLVANIA DEPARTMENT OF                    :
 CORRECTIONS,                                  :
                                               :
                     Appellant                 :

 UNIONTOWN NEWSPAPERS, INC., D/B/A             :   No. 77 MAP 2019
 THE HERALD STANDARD; AND                      :
 CHRISTINE HAINES,                             :   Appeal from the Order of the
                                               :   Commonwealth Court at No. 66 MD
                     Appellees                 :   2015 dated October 29, 2018.
                                               :
                                               :   ARGUED: May 21, 2020
              v.                               :
                                               :
                                               :
 PENNSYLVANIA DEPARTMENT OF                    :
 CORRECTIONS,                                  :
                                               :
                     Appellant                 :


                                 DISSENTING OPINION


JUSTICE DOUGHERTY                                     DECIDED: December 22, 2020
      In my view, the record does not support the determination that appellant,

Department of Corrections (DOC), acted in bad faith in replying to requests for documents
by appellees, reporter Christine Haines and The Herald Standard.              Accordingly, I

respectfully dissent.

       The record shows the email request by appellees was “inspired by” a report issued

by the Abolitionist Law Center entitled, “No Escape: Exposure to Toxic Coal Waste at

State Correctional Institution Fayette” (the report). Uniontown Newspapers, Inc. v. Pa.

Dep’t of Corr., 151 A.3d 1196, 1200 (Pa. Cmwlth. 2016) (Uniontown I). The report

described, inter alia, SCI-Fayette inmates’ complaints of cancer, pulmonary, and

gastrointestinal disease, and linked the complaints to the penitentiary’s geographical

proximity to a fly-ash dump site. Haines’s request for documents, dated several weeks

after the report’s publication, was vague. It did not mention the report or expressly seek

documentation relating to the claims in the report. Rather, it sought documentation of

“illnesses” generally, the numbers of persons with “those illnesses,” and expressed

“particular” interest in “various types of cancer” and “respiratory ailments” reported at SCI-

Fayette.1

       At the time DOC received the request, it was jointly involved in an investigation

regarding the report with the Department of Health (DOH). DOC’s Open Records Officer

(ORO), Andrew Filkosky, to whom the records request was addressed, relayed the

request to DOC’s Health Care Bureau, which advised him the requested records related

to the investigation. Accordingly, DOC denied the request in partial reliance on the non-

criminal investigation exception contained in Section 708(b)(17) of the Right to Know Law


1 The email request stated: “I am seeking documentation of illnesses contracted by
inmates and/or staff members at SCI-Fayette. I am not seeking identifying information,
only the types of reported contracted illnesses and the number of inmates or staff
members with those illnesses. I am particularly interested in various types of cancer
reported at SCI-Fayette since its opening, as well as respiratory ailments reported. If
there is also information comparing the health at SCI-Fayette with the health at other state
correctional facilities, that would be helpful.” RTKL Request, 9/25/14; Uniontown I, 151
A.3d at 1200.


                    [J-49A-2020 and J-49B-2020] [MO: Mundy, J.] - 2
(RTKL). See 65. P.S. §67.708(b)(17) (excepting “[a] record of an agency relating to a

noncriminal investigation”).

        Appellees appealed the denial to the Office of Open Records (OOR) which

determined the non-criminal investigation exception did not apply. DOC did not appeal

from the OOR order; instead, DOC timely turned over fifteen pages of charts and data,

which identified the number of inmates treated for various forms of illness, showing rates

of cancer, pulmonary and gastrointestinal disease at SCI-Fayette from 2010-2014,

including a comparison across institutions, comparisons of deaths from natural causes to

cancer deaths, and a spreadsheet of cancer deaths by type of cancer from 2003-2013.

In response to the appellees’ request to verify DOC’s disclosure was complete, DOC

additionally disclosed a press release, a water analysis of SCI-Fayette, an investigative

summary by a physician, a redacted medical records review by a physician, a redacted

list of cancer patients at SCI-Fayette, statistics regarding oncology treatments and

internal emails discussing the investigation. DOC also averred it had no data comparing

overall SCI-Fayette illness rates with other SCIs, and it did not maintain health records of

its staff.

        Importantly, in my view, in a later fact-finding stage pertaining to appellees’ petition

for sanctions, the Commonwealth Court determined DOC’s initial “construction” of the

request as pertaining to documents related to the investigation “alone does not evince

bad faith.” Uniontown Newspapers v. Pa. Dep’t of Corr., 185 A.3d 1161, 1171 (Pa.

Cmwlth. 2018) (Uniontown II) (emphasis added). The court instead determined the

problem was “that DOC did not give any specific, separate consideration to the [r]equest

at all.” Id. (emphasis in original). However, the record clearly shows, when OOR informed

DOC that the non-criminal investigation exception did not apply, DOC searched its

records and timely disclosed the documents described above.                       Indeed, the




                     [J-49A-2020 and J-49B-2020] [MO: Mundy, J.] - 3
Commonwealth Court, despite determining there was no “separate consideration to the

[r]equest at all,” described DOC’s request-responsive disclosure as consisting of “charts

depicting the following: the number of patients with pulmonary conditions in all SCIs (from

Chronic Care Clinic records); the number of inmates with cancer in all SCIs (2010-13);

inmate cancer deaths by institution (2010-13); inmate cancer deaths at SCI-Fayette

(2003-13); the number of inmates treated by Pharmacy Contractor for pulmonary ailments

(2010-14); and the number of inmates treated by Pharmacy Contractor for gastrointestinal

ailments (2010-14).” Id. at 1165. The court also noted that, when asked to verify the

completeness of its disclosure, the DOC advised appellees additional review was

necessary to “see if other records existed that were responsive[,]” id. at 1165, and

thereafter disclosed memos and emails from physicians involved in the investigation, as

well as “cancer patient tracking charts from the Oncology Database for DOC as of

November 2014, and for SCI-Fayette as of January 2015.” Id. at 1166.

       In light of these circumstances, the single-judge Commonwealth Court’s

determination DOC acted in bad faith is incongruous. The original request was arguably

ambiguous, as it sought documents regarding “illnesses contracted by inmates” generally,

with a “particular[ ] interest[ ]” in “various types of cancer” and “respiratory ailments

reported.” And, not surprisingly, the court held DOC did not act in bad faith by presuming

the request related to documents pertaining to the investigation. But, after DOC was

informed the Section 708(b)(17) exception did not apply, and in the face of DOC’s

subsequent disclosure of the documents responsive to the request, the court

nevertheless determined DOC acted in bad faith by giving the request no “separate”

consideration. Uniontown II, 185 A.3d at 1171. The learned majority observes the court

“by implication” faulted Mr. Filkosky “for his slavish reliance on the Health Care Bureau’s

conclusion that the only responsive records related to the . . . [i]nvestigation.” Majority




                   [J-49A-2020 and J-49B-2020] [MO: Mundy, J.] - 4
Op. at 14.     But from my perspective, after DOC was informed the non-criminal

investigation exception did not apply, it did conduct a search, which resulted in its

disclosure of numerous responsive documents.

        Moreover, if there were other “responsive records” that fell outside the oblique

initial request for “illnesses” generally, perhaps unrelated to the investigation, any

responsive “search” for them would indeed be burdensome, as the request was so ill-

defined that the DOC’s Health Care Bureau and ORO would have little idea regarding

what records precisely were being sought and would satisfy the request. Thus, it seems

to me, when informed the non-criminal investigation exception was inapplicable, DOC

disclosed the data pertaining to the imprecise request as fully as it reasonably could.

There appears to be no dispute the documents disclosed at that time were responsive to

the request, but it appears the court nevertheless determined there was bad faith in failing

to disclose additional documents. Even beginning, as we must, from a presumption of

transparency when resolving disputes regarding the disclosure of government records

under the RTKL, see ACLU of Pa. v. Pa. State Police, 232 A.3d 654, 656 (Pa. 2020), I

view the documents DOC disclosed as responsive enough to overcome a claim of bad

faith, given the nature and timing of the request, and the salience of the documents

actually produced.

        I also note that before the OOR, DOC asserted it possessed records it deemed

exempt based on the advice of counsel, who “[c]ritically,” submitted a verification to the

OOR, “without ever obtaining or reviewing the records.”          Majority Op. at 6, citing

Uniontown II, 185 A.3d at 1173. On that basis, the Commonwealth Court concluded “‘by

contesting access during the appeal, without obtaining all records and assessing the

records’ public nature, DOC acted in bad faith.” Id., quoting Uniontown II, 185 A.3d at

1173.    I question whether a party’s reliance on counsel’s advice in an adversarial




                     [J-49A-2020 and J-49B-2020] [MO: Mundy, J.] - 5
proceeding under the RTKL may be seen as acting in bad faith even under the RTKL’s

somewhat lenient bad faith standard designed to root out governmental lack of

transparency.2 Given the indefinite nature of the request for documents, I respectfully

disagree DOC’s search was lacking in the detail necessary to show bad faith under the

applicable standard.




2 I agree with the majority’s observation that the RTKL is remedial legislation designed to
facilitate transparency and as such, proof of bad faith under the RTKL does not require
establishing fraud or corruption. See Majority Op. at 9, citing Uniontown II, 185 A.3d at
1170 (citing Bowling v. Office of Open Records, 990 A.2d 813, 824 (Pa. Cmwlth. 2010)).
Rather, a finding of bad faith can be supported by the showing of an abnegation of
mandatory duties by an agency, including performance of a detailed search and review
to ascertain if the requested material exists or if any exclusions apply, prior to denial of
the request. Id.


                    [J-49A-2020 and J-49B-2020] [MO: Mundy, J.] - 6